ON APPELLANTS’ MOTION FOR REHEARING
DICE, Commissioner.
In our opinion on original submission, we reformed the judgment rendered against the appellants to provide that each be punished by confinement in the penitentiary for three years and, as reformed, affirmed the judgment.
It is now made known and the state concedes that the judgment actually rendered against the appellant Loyd Ray Gordon fixed his punishment at confinement in the penitentiary for a term of two years. Accordingly, the judgment and sentence as to him are reformed so as to provide that he be confined in the penitentiary for a term of two years.
The motion for rehearing as to the appellant John Wade Gordon is overruled.
Opinion approved by the Court.